[For Participant who holds

Only Common Stock]




EXHIBIT 10.3                 RESTRICTED STOCK AWARD   

UNDER THE

2006 STOCK AWARDS PLAN

AND THE

2006 INCENTIVE COMPENSATION PLAN







Long Term Incentive Plan Shares




To:

Participant




Date:

____________________ ___, 2007







The Dixie Group, Inc. (the “Company”) hereby awards you _________________ shares
of restricted stock, as an award of Long Term Incentive Plan Shares (LTIP
Shares) pursuant to the 2006 Incentive Compensation Plan, subject to the terms
and conditions set forth below:

1.  Restricted Stock.  All LTIP Shares are shares of restricted stock and are
actual shares of common stock of the Company. A stock certificate representing
LTIP Shares will be issued in your name, but will be held by the Company.

2.  Ownership Rights.  Immediately upon effectiveness of this Award, you will
have all the rights of ownership with respect to the shares represented by the
Award, except that such shares cannot be sold, pledged or transferred until the
restrictions are removed, and such shares are subject to forfeiture, as
described in this Award document. You are entitled to vote shares of restricted
stock and to receive any dividends paid on such shares.








ex10_3longtermcommon.DOC




--------------------------------------------------------------------------------

3.  Vesting.  Shares of Restricted Stock subject to this Award vest in
accordance with the schedule set forth in Annex A, subject to earlier vesting
upon your death, disability,  or upon a change of control of the Company, in
which case such Award shall be 100% vested. Upon your retirement or involuntary
termination by the Company without cause, vesting will accelerate with respect
to that portion, if any, of the restricted shares subject to this Award that is
equal to the portion of the award that has been expensed pursuant to the terms
of FAS 123R (pro-rated vesting).

4.  Effects of Termination on Unvested Restricted Stock. All unvested shares of
Restricted Stock subject to this Award will be forfeited if and to the extent
such shares have not vested before or upon your voluntary termination of
employment (other than by retirement) or involuntary termination by the Company
for cause.

5.  Definitions.  For purposes of this Award:

a.  “Disability” shall be determined according to the definition of
“disability,” in effect at the time of determination, in The Dixie Group, Inc.
401k Plan.

b.  “Affiliated Company” includes The Dixie Group, Inc. and any company of which
The Dixie Group, Inc. owns at least 20% of the voting or capital stock if (1)
such company is a party to an agreement that provides for continuation of your
employee benefits upon immediate employment by you with such company and (2)
such company agrees to your subsequent employment.





ex10_3longtermcommon.DOC

2




--------------------------------------------------------------------------------

c.  “Retirement” means the voluntary termination of your employment on or after
the earliest date on which you would be eligible for an immediately payable
benefit under The Dixie Group, Inc. 401K Plan.

d.  “Change in Control” shall be deemed to have occurred under any of the
circumstances described below:

If any “person,” except for:

the Company or any subsidiary of the Company;

a trustee or the other entity holding securities under any employee benefit plan
of the Company or any subsidiary of the Company; and

The Frierson Family 

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 50% of the combined total voting power of the
Company’s then-outstanding securities.

 

As used in this definition of “change in control”




“The Frierson Family” shall mean the immediate family of Daniel K. Frierson,
including his wife, children and grandchildren and their spouses, his siblings
and their spouses, and any trust for the benefit of any of the foregoing
persons.

 

“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended); and

 

“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended).








ex10_3longtermcommon.DOC

3




--------------------------------------------------------------------------------

e.  “cause” shall mean for the purposes of this award only (i) participant has
committed an act or has failed to act, where such act or failure to act
constitutes intentional misconduct including, without limitation, dishonesty,
fraud or embezzlement, a reckless disregard of the consequences of such act or
failure to act, or gross negligence by participant; (ii) a conviction of or the
entering of a guilty or no contest plea to any felony or any crime involving
moral turpitude; or (iii) a failure to cease or correct a material failure to
discharge participant’s duties and responsibilities as an employee of The Dixie
Group, Inc.

f.  “open trading period” means a period during which trading in the Company’s
Common Stock and Class B Common Stock is permitted for persons subject to and in
accordance with the Company’s Insider Trading Policy Statement dated April 14,
2006, as such statement may be amended from time to time hereafter.

6.  Certain Tax Consequences.  Certain tax consequences of the Award are set
forth on Annex B, attached hereto. The Company recommends that you consult your
financial advisor about the tax consequences to you of an award of Restricted
Stock. Income received as a result of vesting of restricted stock is subject to
immediate withholding of federal, state or local income tax and FICA, to the
extent applicable. Payment to the Company of applicable taxes or satisfactory
arrangement to make such payment, is required upon vesting of any portion of
this award. See Section 8, below

7.  Tax Obligations. By accepting this award, you are agreeing to be responsible
for any required minimum tax withholding obligations that may occur when your
shares vest. In the event you have not satisfied these tax obligations before
the Company must forward them to the appropriate tax authorities, the Company
may take any of the following actions: retain custody of





ex10_3longtermcommon.DOC

4




--------------------------------------------------------------------------------

your shares until you have reimbursed the Company for the amounts paid on your
behalf, take deductions from any kind or payment otherwise due you until the tax
obligations satisfied, or withhold from your award the number of shares
necessary to satisfy the tax obligations.

8.  Plan Administration.  The Compensation Committee of the Board of Directors
is the administrator of the Plan, whose function is to ensure the Plan is
managed according to its respective terms and conditions. A request for a copy
of the Plan and any questions pertaining to the Plan should be directed to:

The Dixie Group, Inc.

Stock Plan Administrator

c/o Starr T. Klein, Secretary

P.O. Box 25107

345 Nowlin Lane, Ste. B

Chattanooga, TN 37422-5107




9.  Adjustment of Shares Subject to Award.  The number of shares subject to this
Award shall be adjusted to reflect any increase or decrease in the number of
shares of common stock and Class B Common Stock outstanding as a result of any
stock dividend or split or other such corporate action which, in the opinion of
the Plan Administrator, shall require such adjustment.

10.  Restrictions on Transfer.  Until the restricted shares subject to this
Award vest, and except as may be approved by the Plan Administrator, such shares
shall not be transferable by you, and may not be sold, assigned or transferred
(whether by sale, gift or otherwise), pledged, hypothecated or encumbered in
whole or in part either directly or by operation of law or otherwise including,
but not by way of limitation, by execution, levy, garnishment, attachment,
pledge, bankruptcy or in any other manner. Any attempted assignment, transfer,
pledge,





ex10_3longtermcommon.DOC

5




--------------------------------------------------------------------------------

hypothecation or other disposition of any of the restricted shares in violation
of the foregoing provisions shall be null and void and without effect.

11.  No Right to Continued Employment.  It is understood that this Award is not
intended and shall not be construed as an agreement or commitment by the Company
or any subsidiary or Affiliate to employ you or to continue your employment for
any period of time whatsoever.

12.  Governing Law.  This Award has been entered into pursuant to and shall be
governed by the laws of the State of Tennessee.




ACKNOWLEDGMENT AND ACCEPTANCE




By signing below, I acknowledge and accept this Award, subject to the terms
hereof.







Date:

_______________________________­

____________________________________

(Participant)








ex10_3longtermcommon.DOC

6




--------------------------------------------------------------------------------

ANNEX A




Restricted Stock Award

·

Pursuant to the 2006 Stock Awards Plan and the 2006 Incentive Compensation Plan

Primary Long Term Incentive Award




_______________ Shares




Vesting Schedule:

1/3 (_______________ shares) vest on ______________________ (33 1/3%)

1/3 (_______________ shares) vest on ______________________ (66 2/3%)

1/3 (_______________ shares) vest on ______________________ (100%)

Subject to accelerated vesting, or forfeiture, as provided in Sections 3 and 4
hereof. Provided, however, if vesting occurs on a date that is not an open
trading period, vesting will be delayed until the next open trading period
immediately following such vesting date.








ex10_3longtermcommon.DOC




--------------------------------------------------------------------------------

ANNEX B




AWARD OF RESTRICTED STOCK

CERTAIN UNITED STATES FEDERAL INCOME

TAX CONSEQUENCES TO PARTICIPANT  







The following is a brief summary of the principal United States federal income
tax consequences of a restricted stock award under the 2006 Stock Awards Plan,
based on current United States federal income tax laws. This summary is not
intended to be exhaustive, does not constitute tax advice and, among other
things, does not describe state, local or foreign tax consequences, which may be
substantially different.

Restricted Stock. A participant generally will not be taxed at the time a
restricted stock award is granted, but will recognize taxable ordinary income
when the award vests or otherwise is no longer subject to a substantial risk of
forfeiture. The amount of taxable income recognized will equal the fair market
value of the shares subject to the award (or the portion of the award that is
then vesting) at that time. Participants may elect to be taxed based on the fair
market value of the shares at the time of grant by making an election under
Section 83(b) of the Code within 30 days of the award date. If a restricted
stock award with respect to which a participant has made such an election under
Section 83(b) is subsequently canceled, no deduction or tax refund will be
allowed for the amount previously recognized as income.

Unless a participant makes a Section 83(b) election, dividends paid to a
participant on shares of an unvested restricted stock award will be taxable to
the participant as ordinary income. If the participant made a Section 83(b)
election, the dividends will be taxable to the participants as dividend income,
which generally is subject to the same rate as capital gains income.








ex10_3longtermcommon.DOC


